The opinion of the Court was drawn up by
Appleton, J.
The plaintiff, as mortgagee, seeks to recover damages for certain mortgaged property, the taking of which the defendant justifies as an officer, under certain precepts against the mortgager.
After the evidence .on the part of the plaintiff was closed, the counsel for the defendant moved a nonsuit on three several grounds.
1. It appeared in evidence that the mortgage was given to secure a note of one thousand dollars; that the mortgagee had advanced five hundred dollars and had agreed to advance the balance; and that the mortgage was given as well to secure the sum already advanced as what might thereafter be advanced. Whether the testimony of the plaintiff, asserting these facts, was true, it was for the jury to determine. It is *14not for the Court to assume the testimony of a witness as false,' and order a nonsuit. The credibility of testimony is for the jury. Merritt v. Lyon, 3 Barb., Sup. Ct., 110.
Assuming its truth, the question of law arises, whether it fails to disclose a legal cause of action.
It was early determined in the jurisprudence of this State, that a mortgage made to secure an existing debt and to cover future advances is valid. Holbrook v. Baker, 5 Greenl., 309.
“There are numerous cases,” says Walworth, Ch., in Bank of Utica v. Finch, 3 Barb., Ch., 303, “ in our own courts, showing that a mortgage or a judgment may be given to secure future advances ,• or as a general security for balances which may be due from time to time from the mortgager or judgment debtor. And this security may be taken in the form of a mortgage or judgment for a specific sum of money, sufficiently large to cover the amount of the floating debt intended to be secured thereby.” In such cases, where the mortgage is in good faith, the mortgagee is secure to the extent of all advances. If a mortgage be made to secure an existing debt, the fact that it was also intended to secure future advances will not avoid it. North v. Crowell, 11 N. H., 251.
The case of Belknap v. Wendell, 11 Foster, 92, cited by the learned counsel for the defence, was determined upon the special language of the statute of New Hampshire, in reference to mortgages. In delivering the opinion of the Court, Bell, J., says, “a note given as an indemnity or security is valid, and a recovery may be had upon it for the amount, which may be equitably due between the parties, Hazeltine v. Guild, 11 N. H., 390, even as against subsequent attaching creditors.”
2. It was insisted that a nonsuit should be ordered, because the goods were partly perishable, and of such a character that from the evidence it .was apparent a bona fide security could not have been intended by the parties.
How far and to what extent the goods mortgaged were of a perishable nature does not appear. The fact that they were partly perishable, would not, as matter of law, necessarily avoid *15the mortgage. The character and condition of the mortgaged goods were matters properly to be considered in determining whether the mortgage was fraudulent or not. There is no doubt thair articles subject in their nature to be consumed in their use, may be mortgaged without any imputation of fraud; 'whether they are so mortgaged, will depend in each case upon its peculiar circumstances.
8. The third ground for a nonsuit urged by the counsel for the defendant, was because the taking the mortgage with a clause allowing the mortgager to remain in possession for a year, with an understanding that the business should go on as before, under the control of the mortgager, was of itself fraudulent and void as to creditors.
It has been repeatedly held in this State, that the possession by the mortgager of a personal chattel is not inconsistent with the mortgage, and that it is not conclusive proof of fraud. Holbrook v. Baker, 5 Greenl., 309 ; Gleason v. Drew, 9 Greenl., 79; Melody v. Chandler, 3 Fairf., 282; Pierce v. Stevens, 30 Maine, 184. Indeed, the provisions of the statute by which the right of the mortgagee, when out of possession, are protected, if the mortgage has been recorded, are conclusive as to this question.
In Briggs v. Parkman, 2 Met., 258, it was held, that a mortgage by a trader of his stock in trade, was not fraudulent per se, though it was provided therein, that until condition broken, he should retain possession and use the mortgaged property without hindrance or interruption from the mortgagee ; and that he might sell and dispose of the mortgaged property, and apply the proceeds to his own use, he promising if he made large sales to secure the mortgagee by other property. The presumption of fraud arising from a mortgage of this description, may be repelled. The same question arose in Jones v. Huggeford, 2 Met., 515, and the Court, after a reexamination of the question, reaffirmed the law as laid down in Briggs v. Parkman. In Hunter v. Corbett, 7 Upper Canada, Q. B. 75, it was decided, in an elaborate opinion by Robertson, C. J., that the fact that a bill of sale, while pur*16porting on its face to be an absolute bill of sale, is in truth only a mortgage, and the further fact, tha^ the vendor is allowed to remain in possession of the goods, are both badges of fraud to be weighed by the jury; not proofs of fraud so conclusive as to leave the jury no alternative but to find fraud, whether they believe it to exist or not. The decisions in this State have been in accordance with those of Massachusetts on this subject.
It is undoubtedly true, that a mortgage attended with circumstances like those developed in the case at bar, would be adjudged fraudulent in law in New York. Edgell v. Hart, 5 Selden, 213. But the uniform current of authorities with us has been in favor of submitting the question of fraud to the jury.
■4c. The defendant’s counsel movés that the verdict be set aside because it is against the evidence and the law of the case.
It is not alleged that erroneous instructions were given to the jury. After a careful consideration of the facts, the tribunal to^which the determination of facts is referred, affirmed the validity of the mortgage. The conclusion to which the jury arrived, may have been different from that of the Court, had the case been submitted to them. But that' furnishes no reason for granting a new trial. The jury are the judges of fact. “ Where the question of fact for the jury to decide is a question of fraud, and they have decided against the fráud, the Court will not, except in very glaring cases, grant a new trial.” Hunter v. Corbett, 7 Up. Can., 75.
5..,It is urged that this action is prematurely brought.
It is well settled law, that an action will lie for damages to a reversionary interest in personal property. Forbes v. Parker, 16 Pick., 462. If the writ is originally in trover, it may be amended, and a count in case be added. Ayer v. Bartlett, 9 Pick., 156. Trespass on the case may be main-tained by the mortgagee for an injury to his reversionary interest, where he has not the right to immediate possession. Welch v. Whittemore, 25 Maine, 86.
The time when the mortgagee, by the terms of his mortgage, *17was entitled to possession, was known to the counsel at the trial. Had the objection then been raised, that the action was prematurely brought, an amendment might have been allowed, ■ which would have obviated the exception now taken. After voluntarily proceeding to trial, it is too late for the defendant to take advantage of this defect, even if it were conceded to be one of which he might have availed himself had it been made in season.
In Rank v. Rank, 5 Barr., 211, which was an action of the case, it appeared that the plaintiff and defendant were joint owners, but, at the trial on the merits, this objection was not taken. In giving the opinion of the Court, Burnside, J., says, “ But as this exception to the form of the action is purely technical, and not taken on the trial of the cause, but after a full trial on the merits, we will not permit it to be now taken, and avail the defendants here. The action was case, and, if made on the trial, it is possible the Court would have permitted the plaintiff to withdraw his declaration,- and file -another, on the payment of the costs of the trial, to meet the justice of the cause.” Exceptions and motion overruled, and judgment on the verdict.
Tenney, O. J., and Cutting, May, Davis, and Kent, JJ., concurred.